Exhibit 10.2

EXECUTION COPY

[HOLOGIC LETTERHEAD]

Robert A. Cascella

64th Ninth Street

Charlestown, MA 02129

Dear Mr. Cascella:

Reference is made to the transactions contemplated by that certain Agreement and
Plan of Merger by and among Hologic, Inc. (the “Company”), Nor’easter Corp. and
Cytyc Corporation (“Cytyc”) dated as of May 20, 2007 (the “Merger Agreement”).
Reference is also made to that certain Amended and Restated Change of Control
Agreement, dated October 30, 2006 (the “Change of Control Agreement”) between
the Company and you.

The Company hereby acknowledges and agrees that the merger contemplated by the
Merger Agreement (the “Merger”), pursuant to which the stockholders of Cytyc
will receive over 50% of the outstanding shares of the Company would constitute
a change of control under the Change of Control Agreement and certain other
plans and/or agreements pursuant to which you were granted stock options and
restricted stock units (“Equity Award Agreements”). In consideration of the
Company’s retention of you as President following the completion of the Merger,
you hereby agree to waive (i) (x) the Change of Control Payment, as defined in
and provided for under the terms of the Change in Control Agreement, and
(y) your entitlement to accelerated vesting of stock options, restricted stock
units, or other equity compensation agreements that would be triggered under the
Change of Control Agreement or an Equity Award Agreement solely as a result of
the consummation of the Merger and (ii) your right to receive the Special Bonus
(as defined in the Change of Control Agreement) in the event that you remained
employed by the Company and/or its affiliated companies through the first
anniversary date of the Effective Date (as defined in the Merger Agreement) of
the Merger (the “Waiver”). The Company acknowledges that in the event that the
Merger Agreement is terminated prior to the Effective Date, this Waiver shall
become null and void ab initio and be of no further force and effect.

Notwithstanding the foregoing, in the event that on or before the second
anniversary of the Effective Date your employment with the Company is terminated
by the Company other than for “Cause” or you resign for “Good Reason” (as such
terms are defined in Sections 5(b) and 5(c), respectively, of the Change in
Control Agreement) (i) the Waiver hereunder shall be rescinded, (ii) a change of
control under the Change of Control Agreement and the Equity Award Agreements
shall have deemed to have occurred at the Effective Time, (iii) you shall be
entitled to receive all benefits, including without limitation the Change of
Control Payment and the Special Bonus, including, without limitation, any tax
gross up calculated as of the time of actual payment, that you otherwise would
have received under the Change of Control Agreement and (iv) any and all
unvested stock options or restricted stock units that otherwise shall have
vested under an Equity Award Agreement upon completion of the Merger shall
become immediately vested. For purposes of the foregoing, the term “Good Reason”
under the Change of Control Agreement shall have the same meaning as set forth
in the Principal Terms of Proposed Retention Agreement of even date herewith.
Upon execution of the Retention Agreement, the definition of “Good Reason” as
set forth in said agreement shall control. You further agree that your
relocation to a facility located in Marlborough, Massachusetts following the
Merger shall not constitute a “Good Reason” under the Change of Control
Agreement. Moreover, in no event are you eligible to receive two Change of
Control or Special Bonus payments from the Company under the terms of the Change
in Control Agreement.



--------------------------------------------------------------------------------

EXECUTION COPY

Except as expressly set forth herein, this letter does not affect terms or in
any way waive any other rights that you may have under the Retention and
Severance Agreement, Supplemental Executive Retirement Plan, Restricted Stock
Unit Agreements, if applicable, Amended and Restated 1999 Equity Incentive Plan
and options issued thereunder or any other agreements between you and the
Company or the compensation and benefit plans of the Company in which you
participate, and the Waiver is limited solely to a change of control occurring
as a result of the consummation of the Merger.

Please sign below to indicate your acknowledgment and acceptance of the
foregoing, including the Waiver set forth herein.

 

Very truly yours, By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:  

Executive Vice President and

Chief Financial Officer

 

20th day of May, 2007:

/s/ Robert A. Cascella

Robert A. Cascella